DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   Regarding claims 2 and 14, the device as claimed including that the adhesive cures over a period of time, and wherein a green strength of the adhesive is sufficient to maintain the metallic connector in the elastically deformed state for the period of time without external fixturing was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, without undue experimentation.    In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.").
Applicant has not disclosed any adhesive that meets the requirements of the claim that (1) the adhesive cures over a period of time and (2) a green strength of the adhesive is sufficient to maintain the metallic connector in the elastically deformed state for the period of time without external fixturing.  
1) The nature of the invention is that it is an electrical connector, and one with ordinary skill in the art would not have expertise in or detailed knowledge of photocurable adhesives.  Therefore, extensive and undue experimentation would be required to create or identify such an adhesive.
2) A search of the prior art in the field of electrical connectors has not shown that such adhesives would be known to one with ordinary skill in the art of electrical connectors. Therefore extensive and undue experimentation would be required to create or identify such an adhesive.
3) There is no evidence that one with ordinary skill in the art of electrical connectors would have expertise or knowledge of photocurable adhesives such as that adhesive claimed.  Therefore, extensive and undue experimentation would be required to create or identify such an adhesive.
4)  Applicant has given no direction as to how to make any adhesive, much less the particular adhesive claimed.  Therefore, extensive and undue experimentation would be required to create or identify such an adhesive.
5) The applicant has not provided any evidence of a working example of such an adhesive.  Therefore, extensive and undue experimentation would be required to create or identify such an adhesive.
6) The amount of experimentation therefore required, based on the minimal information provided by the disclosure, to make the claimed invention, including the claimed adhesive, would therefore be undue.  In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).  MPEP section 2164.01.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 10and 18, the limitation that the metallic connector includes a portion that is bowed away from the connector body, the bowed portion having a length and a height, measured when the metallic connector is in an undeformed state, the height measured relative to the connector body is indefinite.  As claimed, the metallic connector is formed from piece of metal that is bent, i.e., bowed, i.e., deformed.  The claim requires that the connector be bowed, i.e., deformed.  The claim goes on to require that the connector be undeformed, in direct contradiction with the limitation that the connector be bowed, i.e., deformed.  This is ambiguous and confusing.  Correction is required.
Regarding claims 10 and 18, the limitation of “the height measured relative to the connector body” is indefinite.  It is unclear what the limitation means.  Correction is required.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 5, 7, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisaeda et al. US 7059884 (“Hisaeda”).  Regarding claim 1,Hisaeda discloses a window assembly comprising: 
a transparent substrate 1; 
an electrical conductor 2 provided on a surface of the substrate; and 
a solderless electrical connector for energizing the electrical conductor, the solderless electrical connector comprising: 
an electrically insulating connector body 5; 
an electrically conductive metallic connector 3 elastically compressed between the connector body and the electrical conductor, wherein the metallic connector is in electrical communication with the electrical conductor of the substrate; and 
an adhesive 4 disposed between the connector body and the substrate to adhere the connector body to the substrate while maintaining the metallic connector in an elastically deformed state.
Per claim 4, the metallic connector comprises a compressible portion (13, 14) and a connection portion 12, the compressible portion being elastically deformed between the connector body and the substrate, and the connection portion operative to facilitate a mechanical and electrical connection with a wiring harness.
Per claim 5, the connection portion and the compressible portion are integral with each other. 
Per claim 7, the connector body includes a channel (11, 17), and wherein the metallic connector at least partially extends within the channel.
Per claim 8, the connector body includes a restraining feature 10 that extends from a surface of the body facing the transparent substrate, the restraining feature extending through a portion of the metallic connector; and
wherein the channel restrains the metallic connector from movement in a lateral direction (i.e., in the direction of the ceiling 8) and the restraining feature restrains a portion of the metallic connector from movement in a longitudinal direction (parallel to the substrate) relative to the connector body, and wherein the longitudinal direction and the lateral direction are orthogonal to each other.
Per claim 9, the metallic connector is bowed (i.e., bent) away (at 14) from the surface of the connector body that faces the transparent substrate.
Per claim 11, Hisaeda discloses that the adhesive comprises a structural bonding tape (col. 5, lines 50-55).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hisaeda.  Regarding claim 10, the metallic connector includes a portion (13, 14) that is bowed away from the connector body, the bowed portion having a length (labeled LL in annotated figure 2 below) and a height (labeled HH below), and
the bowed portion has a length-to-height aspect ratio of between 2:1 and 9:1.
To the extent that the Hisaeda metallic connector is shown in a “deformed” state as opposed to an “undeformed” state, it would have been obvious that the general configuration of the connector, including the l/h aspect ratio, would not change significantly between the “undeformed” and “deformed” state.

    PNG
    media_image1.png
    1852
    1431
    media_image1.png
    Greyscale

Regarding claim 12, Hisaeda does not disclose the particular thickness of the tape.  It would have been a matter of obvious engineering choice to select a tape having an appropriate thickness, including a thickness of between about 0.5 mm and about 0.8 mm.  Claimed variations in relative dimensions, which do not specify a device which performs or operates any differently from the prior art, do not patentably distinguish applicant’s invention.  Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Ct. App. Fed. Cir. 1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP section 2144.04(IV)(A)).

	Claims 6, 13, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hisaeda in view of Sabatelli et al. US 3981556.  Regarding claim 6, Hisaeda does not disclose that the connector body extends between the connection portion and the compressible portion.  Sabatelli discloses a metallic terminal, analogous to Hisaeda terminal 3, where the Sabatelli connection portion 2, analogous to Hisaeda connection portion 12, can be arranged parallel to the underlying substrate, as shown in Sabatelli figure 2, analogous to the arrangement in Hisaeda.  Sabatelli further discloses that alternatively the connection portion 2 can be bent acutely back over the supporting portion of the terminal at 1, as shown in figure 3.  It would have been obvious to modify the connection portion of the Hisaeda terminal to be bent acutely back over the supporting portion of the terminal and over the connector body 5, as taught in Sabatelli, as shown in figure 3 of Sabatelli.   The reason for doing so would have been to make it easier to connect the wire harness connector (Hisaeda at 7), or to direct the wire harness in a preferred direction, or to improve the resiliency of the terminal as taught in Sabatelli (col. 2, lines 15-21).

 	Regarding claim 13, Hisaeda discloses a window assembly comprising: 
a transparent substrate 1; 
an electrical conductor 2 provided on a surface of the substrate; and 
a solderless electrical connector for energizing the electrical conductor, the solderless electrical connector comprising: 
an electrically insulating connector body 5; 
a metal connector comprising:
	a compressible portion (13, 14) disposed on a first side of the electrically insulating connector body, the compressible portion being elastically compressed between the electrically insulating connector body and the electrical conductor on the transparent substrate; and
	a connection portion 12 coupled with the compressible portion, the connection portion operative to facilitate connections with a spade connector 7; and
	an adhesive 4 disposed between the electrically insulating connector body and the transparent substrate such that the electrically insulating connector body is adhered to the transparent substrate, the adhesive operatively coupling the connector body to the transparent substrate such that the compressible portion is maintained in an elastically deformed state and such that the connection portion is in electrical communication with the electrical conductor on the surface of the substrate.
Hisaeda does not disclose that the connector body extends between the connection portion and the compressible portion.  Sabatelli discloses a metallic terminal, analogous to Hisaeda terminal 3, where the Sabatelli connection portion 2, analogous to Hisaeda connection portion 12, can be arranged parallel to the underlying substrate, as shown in Sabatelli figure 2, analogous to the arrangement in Hisaeda.  Sabatelli further discloses that alternatively the connection portion 2 can be bent acutely back over the supporting portion of the terminal at 1, as shown in figure 3.  It would have been obvious to modify the connection portion of the Hisaeda terminal to be bent acutely back over the supporting portion of the terminal and over the connector body 5, as taught in Sabatelli, as shown in figure 3 of Sabatelli.   The reason for doing so would have been to make it easier to connect the wire harness connector (Hisaeda at 7), or to direct the wire harness in a preferred direction, or to improve the resiliency of the terminal as taught in Sabatelli (col. 2, lines 15-21).
Per claim 16, the connector body includes a channel (11, 17), and wherein the compressible portion of the metal connector at least partially extends within the channel.
	Per claim 17, the connector body includes a restraining feature 10 that extends from the first side of the connector body, the restraining feature extending through the compressible portion of the metal connector; and
	wherein the channel restrains the compressible portion of the metal connector from movement in a lateral direction and the restraining feature restrains at least a portion of the metal connector from movement in a longitudinal direction relative to the connector body, and wherein the longitudinal direction and the lateral direction are orthogonal to each other.
Regarding claim 18, the metallic connector includes a portion (13, 14) that is bowed away from the connector body, the bowed portion having a length (labeled LL in annotated figure 2 above) and a height (labeled HH above), and
the bowed portion has a length-to-height aspect ratio of between 2:1 and 9:1.
To the extent that the Hisaeda metallic connector is shown in a “deformed” state as opposed to an “undeformed” state, it would have been obvious that the general configuration of the connector, including the l/h aspect ratio, would not change significantly between the “undeformed” and “deformed” state.
Regarding claim 19, Hisaeda discloses that the adhesive is tape but Hisaeda does not disclose the particular thickness of the tape (col. 5, lines 50-55).  It would have been a matter of obvious engineering choice to select a tape having an appropriate thickness, including a thickness of between about 0.5 mm and about 0.8 mm.  Claimed variations in relative dimensions, which do not specify a device which performs or operates any differently from the prior art, do not patentably distinguish applicant’s invention.  Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Ct. App. Fed. Cir. 1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP section 2144.04(IV)(A)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hisaeda in view of Palasz US 10711166.  Hisaeda discloses use of tape and thermosetting adhesive, but not the use of an adhesive comprising a photoinitiator operative to initiate curing of the adhesive when exposed to a predetermined wavelength of light.  Palasz discloses an adhesive comprising a photoinitiator (col. 4, lines 35-60) operative to initiate curing of the adhesive when exposed to a predetermined wavelength of light (col. 5, lines 35-45).  It would have been obvious to modify the Hisaeda device by substituting other known adhesives for the adhesives taught in Hisaeda, such as by using the adhesive taught in Palasz.  The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hisaeda and Sabatelli in view of Palasz.  Hisaeda discloses use of tape and thermosetting adhesive, but not the use of an adhesive comprising a photoinitiator operative to initiate curing of the adhesive when exposed to a predetermined wavelength of light.  Palasz discloses an adhesive comprising a photoinitiator (col. 4, lines 35-60) operative to initiate curing of the adhesive when exposed to a predetermined wavelength of light (col. 5, lines 35-45).  It would have been obvious to modify the Hisaeda device by substituting other known adhesives for the adhesives taught in Hisaeda, such as by using the adhesive taught in Palasz.  The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833